On May 27, 1994, the defendant’s suspended sentence for the offense of Theft, a Felony, previously granted the defendant by this Court’s Order of July 2, 1993 was revoked. The defendant is hereby sentenced to ten (10) years confinement in the Montana State Prison. That the sentence of ten (10) years confinement of the said Defendant to the Montana State Prison for the offense of Theft, a Felony, is hereby ordered and directed to be served concurrently with and not consecutively with that certain Judgment, Order and Sentence made and entered by the Montana Eighteenth Judicial District Court, Gallatin County, Montana, under criminal cause number DC 92-227, made and entered on the 18th day of May, 1994, and shall be served concurrently with and not consecutively with that certain judgment and sentence made and entered by the District Court of the Second Judicial District, Silver Bow County, Montana, in cause number 92-CR-19. The defendant shall be ineligible for parole and participation in any supervised release program while serving his judgment and sentence herein. The said defendant is hereby granted and awarded three (3) days for time served in the Beaverhead County Jail while awaiting judgment and sentence herein.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Bill Hristco, Attorney from Dillon. The state was represented by Tom Scott, County Attorney from Dillon.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
*10DATED this 19th day of April, 1995.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Considering chances given to avoid prison, warnings, and the conduct of the defendant, the decision that defendant shall not be eligible for parole or pre-release programs is appropriate for the protection of society.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Robert Boyd, Member.
The Sentence Review Board wishes to thank Bill Hristso, Attorney from Dillon for his assistance to the defendant and to this Court; and would also like to thank Tom Scott, County Attorney from Dillon for appearing on behalf of the State of Montana.